COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Melissa A. Pulsipher

Appellate case numbers: 01-15-00171-CV
                        01-15-00172-CV

Trial court case numbers: 13CP0049
                          15CP0007

Trial court:              306th District Court of Galveston County

        Relator’s Second Redacted Petition for Writ of Mandamus filed on March 2, 2015 still
contains at least one reference to the name of a child who is the subject of a parental termination
case in violation of Texas Rule of Appellate Procedure 9.8. We STRIKE the Second Redacted
Petition for Writ of Mandamus and ORDER relator to again refile a compliant petition within 10
days of the date of this order.
       The missing redaction can be found on page 156 of the .pdf version of the filing (in the
index to the reporter’s record which is included as an exhibit).
        When briefs are filed in this Court, they are posted on our external website. This includes
any attachments to filings pulled from the official clerk’s or reporter’s records. Those
documents become text searchable on the internet, and in the future if a web browser search is
run for either of these children’s names, the documents may be discovered. Therefore, for the
benefit of all counsel, we want to make it clear that it is imperative Texas Rule of Appellate
Procedure 9.8 be strictly complied with in all filings in this case.
        Again, this order does not affect the deadline for responses to the petition from real
parties in interest, which remains March 16, 2015.
       It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually


Date: March 5, 2015